In an action by the purchaser for specific performance of an agreement to sell real property, the appeals are from (a) so much of an order dated April 4, 1956 as. denied a motion to strike out the first six affirmative defenses of the amended answer for patent insufficiency; (b) so much of an order dated March 28, 1956, on reargument, as adhered to the original determination denying a motion to strike out portions of the original answer as frivolous and irrelevant; (c) an order dated March 27,1956 which denied a motion to strike out portions of the amended answer as frivolous'and irrelevant, and (d) an order dated April 4, 1956 which denied a motion to vacate a notice to examine appellant before trial. Order dated March 27, 1956, denying motion to strike out portions of the amended answer, and order dated April 4, 1956, denying motion to vacate notice of examination before trial, and order dated April 4, 1956, insofar as it denied motion to strike out defenses one to six, inclusive, of the amended answer, affirmed, with one bill of $10 costs and disbursements. No opinion. Appeal from order dated March 28, 1956 dismissed, without costs. The original answer has been superseded by the amended answer, and the appeal from the order directed to the original answer has become academic. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.